DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites new matter with the limitation “each of the cutouts being a four sided parallelogram having four right angles” on lines 10-11, as nowhere in the original disclosure is it apparent each of the cutouts has four sides and four right angles.  In fact, for example, it appears to have an open top without a side at top.
Claim 7 recites new matter with the limitation “each of the cutouts being a four sided parallelogram having four right angles” on lines 11-12, as nowhere in the original disclosure is it 
The dependent claims are rejected for depending from a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “each of the cutouts being a four sided parallelogram having four right angles” on lines 10-11. This is unclear to the examiner because the cutouts as described in the specification are not formed from four sides and four right angles. At best the cutouts are formed from three sides and two right angles as depicted in fig. 4. 
Claim 7 recites the limitation “each of the cutouts being a four sided parallelogram having four right angles” on lines 11-12. This is unclear to the examiner because the cutouts as described in the specification are not formed from four sides and four right angles. At best the cutouts are formed from three sides and two right angles as depicted in fig. 4. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (WO2014117928) in view of Bauer (US PG Pub 20150136339) and Zoboski (US Patent 6394168).
This rejection is made as best understood by the examiner in light of the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections above. It is unclear to the examiner how to interpret the limitation “each of the cutouts being a four sided parallelogram having four right angles” in light of the applicant’s original disclosure.
Regarding claim 1, Weber teaches (figures 1-3, 5, and 6) a curtain liner assembly comprising: a panel (2), the panel having a pair of faces (front side and back side of the panel), the panel having an upper section (1) and a lower section (2a), the upper section being arcuate defining a channel (figure 4) shaped substantially complementarily to a rod (3), the upper section being substantially rigid ( The examiner interprets “substantially rigid” as more rigid than the lower section. Paragraph 0036 teaches the material for the upper section can be stiffened, which is interpreted as relative to the lower section.), 

    PNG
    media_image1.png
    131
    425
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    39
    397
    media_image2.png
    Greyscale
 
and a plurality of cutouts (5) extending through the upper section defining a plurality of hooks (4, figure 2) such that each of the hooks (4) is positioned laterally relative to each adjacently positioned cutout (5, figure 3 shows each hook being laterally positioned relative to all the adjacent cutouts), each of the cutouts being rectangular in shape (figure 3 shows the bottom and the two sides forming right angles with respect to each other, see definition 4 from thefreedictionary.com below - also note ‘rectangular’ is broader than requiring a rectangle) whereby each hook (4) is linear (each hook has two parallel edges, and is narrower than the cutout, see definition 7 below from thefreedictionary.com) having a pair of parallel edges (see modified figure 3) and constant width (modified figure 3, and fig. 6), wherein a respective portion of one of the faces (the face on the back side forms the hook, see figure 3) of the panel corresponding to each hook (4) and defines a concave surface (shown in figure 4), said concave surface being flat extending across the hook-parallel to the lower section of the panel (see modified figure 3-4 below) wherein the hooks are configured for coupling to the curtain rod (3) wherein the concave surface rests on the curtain rod (figure 3) such that the lower section (2) is selectively positionable in an extended configuration (figure 5).  

    PNG
    media_image3.png
    155
    494
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    209
    725
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    359
    1042
    media_image5.png
    Greyscale

	Weber does not teach the curtain liner assembly being for a shower, with the rod being a shower curtain rod, the lower section being impermeable to water, the cutouts extending from an edge of the upper section to the lower section, and wherein the lower section is configured for covering an opening of a shower and a compacted configuration wherein the lower section is configured for a user entering and exiting the shower.  
	Bauer teaches (figure 15) a curtain assembly with hooks (1401) made from cutouts that extend from an edge of an upper section to a lower section (see modified figure 15 below). It would have been obvious to one of ordinary skill in the art at the time to modify Weber to incorporate the teachings of Bauer by having the cutouts extend from an edge of the upper section to the lower section. This modification would have been obvious since it does not lead to unpredictable or unexpected results or impact the functionality of the device of Weber, one of many reasons it would be obvious is to lower the overall amount of material or weight as one non-limiting example. 

    PNG
    media_image6.png
    459
    655
    media_image6.png
    Greyscale

Zoboski teaches (figure 1) a shower curtain liner assembly with a shower curtain rod (8) with the lower section being impermeable to water (this is inherently taught because shower curtains are impermeable to water), and the lower section being selectively positionable in an extended configuration wherein the lower section is configured for covering an opening of a shower and a compacted configuration wherein the lower section is configured for a user entering and exiting the shower. It would have been obvious to one of ordinary skill, in the art at the time, to modify Bauer or Weber to incorporate the teachings of Zoboski, so that the panel impermeable is to water, attached to a shower rod, and so the lower section was able to be positioned to cover an opening of a shower or to allow a user to enter or exit the shower. These alterations provide the predictable and expected results of improving the functionality of the assembly by allowing the curtain to be used as a shower curtain that can be easily opened and closed during use, while maintaining the ability of blocking water from exiting the shower area.
Regarding claim 2, modified Weber teaches all the limitations found in claim 1. Weber also teaches (figure 8) the lower section (2) being rectangularly shaped.  

Regarding claims 4-6, modified Weber teaches all aspects of the claimed invention found in claim 1. Weber also teaches (figure 5) the plurality of hook comprising from three to fifteen hooks. Modified Weber does not teach the plurality of hooks comprising from six to twelve hooks, or comprising nine hooks.
Zoboski teaches (figure 1) a plurality of hooks comprising at least nine hooks (20).
It would have been obvious to one of ordinary skill, in the art at the time, to modify Bauer to incorporate the teachings of Zoboski, so that the plurality of hooks comprises at least nine hooks. This alteration provides the predictable and expected results of improving the functionality of the assembly by allowing the curtain to be easily opened and closed during use, and the number of multiple hooks would prevent sagging, the specific number being determined by factors including the weight of the curtain and the length to be spanned.
Regarding claim 7, Weber teaches (figures 1-3, 5, and 6) a curtain liner assembly comprising: a panel (2), the panel having a pair of faces (front side and back side of the panel), the panel having an upper section (1) and a lower section (2a), the upper section being arcuate defining a channel (figure 4) shaped substantially complementarily to a rod (3), the upper section being substantially rigid (The examiner interprets “substantially rigid” as more rigid than the lower section. Paragraph 0036 teaches the material for the lower section can be stiffened, which is interpreted as relative to the lower section.), the lower section being flexible (paragraph 0027); and a plurality of cutouts (5) extending through the upper section defining a plurality of hooks (4, figure 2) such that each of the hooks (4) is positioned laterally relative to each adjacently positioned cutout (5, figure 3 shows each hook being laterally positioned relative to all the adjacent cutouts), each of the cutouts being rectangular in shape 
	Weber does not teach the curtain liner assembly being for a shower, with the rod being a shower curtain rod, the lower section being impermeable to water, the cutouts extending from an edge of the upper section to the lower section, and wherein the lower section is configured for covering an opening of a shower and a compacted configuration wherein the lower section is configured for a user entering and exiting the shower, and the plurality of hooks comprising from three to fifteen hooks.  
	Bauer teaches (figure 15) a curtain assembly with hooks (1401) made from cutouts that extend from an edge of an upper section to a lower section (see modified figure 15), and the plurality of hooks comprising 8 hooks. It would have been obvious to one of ordinary skill in the art at the time to modify Weber to incorporate the teachings of Bauer by having the cutouts extend from an edge of the upper section to the lower section, and the plurality of hooks comprising 8 hooks. The modification of the cutouts extending from an edge of an upper section to a lower section would have been obvious since it does not lead to unpredictable or unexpected results or impact the functionality of the device of Weber, for example, it would be obvious to enlarge/elongate the cutout to save weight or material for example. The modification of the plurality of hooks comprising 8 hooks provides the predictable and expected 
Zoboski teaches (figure 1) a shower curtain liner assembly with a shower curtain rod (8) with the lower section being impermeable to water (this is inherently taught because shower curtains are impermeable to water and plastic), and the lower section being selectively positionable in an extended configuration wherein the lower section is configured for covering an opening of a shower and a compacted configuration wherein the lower section is configured for a user entering and exiting the shower. It would have been obvious to one of ordinary skill, in the art at the time, to modify Bauer to incorporate the teachings of Zoboski, so that the panel impermeable to water, attached to a shower rod, and so the lower section was able to be positioned to cover an opening of a shower or to allow a user to enter or exit the shower. These alterations provide the predictable and expected results of improving the functionality of the assembly by allowing the curtain to be used as a shower curtain that can be easily opened and closed during use, while maintaining the ability of blocking water from exiting the shower area.
Regarding claims 8-9, modified Weber teaches all aspects of the invention as claimed in claim 7. Modified Weber does not teach the plurality of hooks comprising from six to twelve hooks, or comprising nine hooks.
Zoboski teaches (figure 1) a plurality of hooks comprising at least nine hooks (20).
It would have been obvious to one of ordinary skill, in the art at the time, to modify Bauer to incorporate the teachings of Zoboski, so that the plurality of hooks comprises at least nine hooks. This alteration provides the predictable and expected results of improving the functionality of the assembly by allowing the curtain to be easily opened and closed during use, and the number of multiple hooks . 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments are not commensurate in scope with the rejection, and are not found persuasive.
The applicant argues that “the interpretation of the hooks having a constant width is simply inaccurate. Only a portion at the end of the hook is constant in width.”
The examiner notes that fig. 6 of Weber shows the hooks (4) having a constant width, and teaching the limitation as claimed. There is a constant width in the same way that the applicant’s lower section is “rectangularly shaped” even though when it is movable into the compacted configuration the shape is not rectangular anymore, but it is still considered “rectangularly shaped” by the applicant. 
Alternatively, it has a constant width because a width is merely an extent/length of an object in a certain relative perspective, in this case the extent/length of any edge of the hook is the same length or distance when it is compacted/curved as it is when it is flattened.  The only distance or width that changes is the spacing between two edges between the two positions compacted and flattened, however, the claim only requires each hook to have a constant width such that as so broadly claimed currently the limitation is met because any edge has a constant width/distance. It is also noted that that the width could be interpreted as any dimension depending on perspective.
The applicant argues that “the structure as claimed is clearly distinctive as compared to the structure of Weber wherein a single cutout is forming a single hook. In contrast, the hooks of the present invention are positioned laterally to each adjacently positioned cutout.”
The examiner notes that under a broadest reasonable interpretation of the limitation as claimed and as required by the MPEP, Weber teaches in figures 2-4 each hook (4) being laterally positioned relative to all of the adjacent cutouts (5).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634